Directions to the Grand-Jury.

YOU will retire to some convenient apartment to be provided for you by the sheriff. You will choose some one of your number to be your foreman. The attorney for the state will lay before you such bills as he may think proper, and refer you to the witnesses to support them. You will cause the prisoner and the witnesses to come before you. You will admit no counsel on the part of the state, or of the prisoner. You will permit the prisoner to put any proper questions to the witnesses, but not to call any witnesses on his part. You will admit no spectators to be present during your enquiries and deliberations. At least twelve of your number must be agreed to find a bill. Such bills as you find supported by the evidence you will return into court endorsed by your foreman—A true bill. Such bills as you find not supported by the evidence you will return in like manner indorsed by your foreman—Not a true bill.